Case 18-10601-MFW   Doc 3230-3   Filed 02/09/21   Page 1 of 3




             EXHIBIT C
      Case
       Case18-10601-MFW
            18-10601-MFW Doc
                          Doc3182
                              3230-3Filed
                                        Filed
                                          01/20/21
                                              02/09/21Page
                                                         Page
                                                           1412ofof143
                                                                    3




                                    SCHEDULE 1

                          RELEASED PROFESSIONALS

1.   For the Debtors
     Cravath, Swaine & Moore LLP
     Richards Layton & Finger, PA
     Seyfarth Shaw LLP

2.   For the UCC
     Pachulski Stang Ziehl & Jones LLP
     Berkeley Research Group, LLC

3.   For Marc Lasry
     Anderson Kill P.C.
     Paul Weiss Rifkind Wharton & Garrison LLP

4.   For Barbara Schneeweiss
     Barta Tate

5.   For Jeff Sackman and Lance Maerov
     Fried, Frank, Harris, Shriver & Jacobson LLP

6.   For Tim Sarnoff
     Latham & Watkins LLP

7.   For Harvey Weinstein
     Lewis Brisbois Brisgaard & Smith LLP
     Pasich LLP

8.   For Paul Tudor Jones
     Patterson Belknap Webb & Tyler LLP

9.   For Tarak Ben Ammar
     Pillsbury Winthrop Shaw Pittman LLP

10. For Richard Koenigsberg
    Reed Smith LLP

11. For James Dolan
    Rosenberg, Giger and Perala P.C.
    Skadden Arps Slate Meagher & Flom LLP

12. For Dirk Ziff
    Skadden Arps Slate Meagher & Flom LLP
      Case
       Case18-10601-MFW
            18-10601-MFW Doc
                          Doc3182
                              3230-3Filed
                                        Filed
                                          01/20/21
                                              02/09/21Page
                                                         Page
                                                           1423ofof143
                                                                    3




13. For David Glasser
    Schlam Stone & Dolan LLP

14. For Robert Weinstein
    Schulte Roth & Zabel LLP
    Sauer & Wagner LLP

15. For Frank Gil
    White, Hilferty & Albanese, P.C.
    Ween & Kozek
    Bowles, Liberman & Newman




                                       Sch. 1-2
